WRIGHT, J.
delivered the opinion of the court. It is very clear that a security upon an appeal bond cannot exonerate himself from liability on the bond, by barely informing the officer having an execution upon the original judgment against the principal debtor, that the debtor has property. In this case the plea goes no further. It does not show that the plaintiff Avas advised of the property, or that in fact there was any ; but oulv relies upon the fact that the defendant said to the officer that there was property.
Demurrer sustained.